SENTENCIA
El doctor Víctor Cuquerella Gomar trabajaba durante das mañanas en la División de Rehabilitación Vocacional del Departamento de Educación y por las tardes en la Escuela de Fisioterapia del Fondo del Seguro del Estado. Falleció el día 3 de octubre de 1958 y la causa de su muerte se atri-buyó a una trombosis coronaria debida a arteriosclerosis.
Se estableció que el occiso venía sintiéndose mal de salud ‘desde el año 1955 en que realizó un viaje a Méjico y se sometió .a examen en el Instituto de Cardiología Chávez. Su esposa, de profesión enfermera, declaró que se le notaba pálido y -agotado, “era un hombre enfermo”, que se quejaba de dolor •en el lado izquierdo del pecho y que esta condición prevaleció a través de los años antes de ocurrir su muerte. El día ■del deceso el doctor Cuquerella, después de almorzar, salió para el trabajo y regresó alrededor de las 4:15 P. M. debido a que sentía un fuerte dolor que se le reflejaba en el estó-:mago; le manifestó que se había sentido enfermo, “muy :malo”, en el curso de la cátedra, y que había acortado la •clase para regresar al hogar. Murió pocos minutos después. Padecía también de una úlcera duodenal y a ello aparente-mente atribuyó un dolor en el estómago que se le presentó desde las horas de la mañana.
El Administrador del Fondo denegó la solicitud de com-pensación y la Comisión Industrial confirmó su actuación.
De los hechos expuestos no podemos afirmar que se esta-bleciera relación de causalidad entre la labor realizada y el deceso ocurrido, o sea, no se probó satisfactoriamente que la labor contribuyera al resultado final mediante la agravación, aceleración o precipitación de la enfermedad. Vda. Fernández v. Comisión Industrial, 85 D.P.R. 298 (1962); Núñez Rivera v. Comisión Industrial, 85 D.P.R. *518(1962). Todo el cuadro demuestra que se trata de un casa en que la muerte sobrevino debido al desarrollo natural de la enfermedad, sin conexión alguna con el esfuerzo o labor realizados.

Se confirma la resolución dictadla por la Comisión Industrial en 17 de abril de 1959.

Así lo pronunció y manda el Tribunal y firma el señor Juez Presidente Interino.
(Fdo.) Pedro Pérez Pimentel, Juez Presidente Interino.
Certifico:
(Fdo.) Ignacio Rivera,

Secretario.